DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 1 and 11 have been amended.  Claims 1-6, 9, and 11-20 are pending in the current application.  Claims 13-18 are withdrawn from consideration as being directed to a non-elected invention.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9, and 11-12, and 19-20 have been considered but are moot in view of newly cited portions of Rao.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0044545 A1), hereinafter referred to as Yang, in view of Kilgour et al. (US 2017/0013518 A1)¸hereinafter referred to as Kilgour, and Rao et al. (US 2015/0257051 A1), hereinafter referred to as Rao.

	Regarding claim 1, Yang teaches a method of wireless communication by a user equipment (UE) (Yang - Paragraph [0006], note a method for wireless communication includes successfully redirecting a user equipment (UE) to a second radio access technology (RAT) from a first RAT), comprising:
	directing a UE to move from an original cell using a first radio access technology (RAT) to a second cell using a second RAT to permit a circuit switched (CS) call (Yang - Paragraph [0035], note redirection from one RAT to another RAT, circuit switched fallback (CSFB); Paragraph [0038], note the UE may be successfully redirected from a first RAT (packet switched RAT) to a second RAT (circuit switched RAT));
	terminating the CS call at the second cell (Yang - Fig. 4, note cells using RAT 1 and cells using RAT 2; Paragraph [0036], note UEs capable of communicating on a first RAT (corresponding to the original cell) and second RAT (corresponding to the second cell); circuit switched fall back capable UE may be paged for a mobile-terminated (MT) voice call);
	determining whether the UE should reselect to the first RAT (Yang - Paragraph [0044], note UE switches priority to the first RAT, UE may return or attempt to return to the first RAT after the second RAT releases the circuit switched call); and
	identifying a target cell (Yang - Fig. 4; Paragraph [0035], note redirection may be from a frequency or cell of one RAT to a frequency or cell of the same RAT; Paragraph [0044], note UE selects a target first RAT cell based on previous first RAT acquisition history).
	Yang does not teach identifying a target cell based on a stored association of the second cell and the target cell at a coordinating server, the stored association providing an indication that the second cell and the target cell are hosted on a single physical device; and sending the identified target cell to the UE within a field in a radio resource control message.
	In an analogous art, Kilgour teaches identifying a target cell based on a stored association of the second cell and the target cell at a coordinating server (Kilgour - Paragraph [0023], note eNodeB (which can be interpreted as a coordinating server) contains information about neighboring cells and identities, tracking area); and
	sending the identified target cell to the UE within a field in a radio resource control message (Kilgour - Paragraph [0032], note RRC Connection Release message which is sent to the UE includes an RRC redirection IE (Information Element), which includes information about the neighboring cell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kilgour into Yang in order to improve redirection procedures to reduce signaling load on core networks (Kilgour - Paragraph [0005]).
	The combination of Yang and Kilgour still does not teach the stored association providing an indication that the second cell and the target cell are hosted on a single physical device.
	In an analogous art, Rao teaches the stored association providing an indication that the second cell and the target cell are hosted on a single physical device (Rao - Fig. 2; Paragraph [0026], note each virtualization server may represent itself to the core network as a single eNodeB with up to 256 cells connected to it, each with its own unique eNodeB cell global identifier (ECGI); Paragraph [0041], note a virtualization server may incorporate a cell tracking table, for mapping eNodeBs, eNodeB IDs, cell IDs, and other information to and from an eNodeB cell global identifier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rao into the combination of Yang and Kilgour in order to use virtualization to perform cell ID assignment based on stored mappings between cell IDs and eNodeB identifiers, reducing link load for macro eNodeBs in core networks (Rao - Paragraphs [0026] and [0029]).

	Regarding claim 2, the combination of Yang, Kilgour, and Rao, specifically Yang teaches the method further comprising causing the UE to release a connection using the second RAT according to the radio resource control message (Yang - Paragraph [0047], note transmits a radio resource control (RRC) connection release message to the UE); and
	causing the UE to reselect the target cell according to identification of the target cell as sent to the UE in the radio resource control message (Yang - Paragraph [0035], note redirection may be from a frequency or cell of one RAT to a frequency or cell of the same RAT (which may be the first RAT); Paragraph [0047], note radio resource control connection release message may include redirection information, the information may also comprise the target cell).

	Regarding claim 3, the combination of Yang, Kilgour, and Rao teaches wherein the first RAT is Universal Mobile Telecommunications System (UMTS) (Yang - Paragraph [0035], note one of the RATs may be UMTS), the second RAT is Long Term Evolution (LTE) (Yang - Paragraph [0035], note one of the RATs may be LTE), the original cell is a nodeB (Yang - Paragraph [0022], note node B in UMTS applications), the second cell is an eNodeB (Kilgour - Paragraph [0023], note eNodeB operates using LTE), and the radio resource control (RRC) message is a RRC CONNECTION RELEASE message according to an LTE RRC protocol (Yang - Paragraph [0038], note LTE; Paragraph [0047], note radio resource control connection release message).

	Regarding claim 4, the combination of Yang, Kilgour, and Rao, specifically Yang teaches wherein the identifying is performed at the second cell (Yang - Paragraph [0044], note UE at the second RAT (which corresponds to the second cell), selects a target first RAT cell based on previous first RAT acquisition history).

	Regarding claim 5, Yang does not teach wherein the identifying is performed based on load characteristics of the target cell.
	In an analogous art, Kilgour teaches wherein the identifying is performed based on load characteristics of the target cell (Kilgour - Paragraph [0030], note UE moves into the coverage area of the LTE access point, UE takes measurements of neighboring cells, identifies the LTE access point as a suitable candidate for reselection, broadcast signal strength (quality) is better, signal strength can be interpreted as a load characteristic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kilgour into Yang for the same reason as claim 1 above.

	Regarding claim 6, the combination of Yang, Kilgour, and Rao, specifically Yang teaches the method further comprising determining that the UE should remain on the second RAT, and causing the UE to maintain a connection using the second RAT by sending the second cell as the target cell in the radio resource control message (Yang - Paragraph [0053], note second RAT re-paging (to remain on the second RAT), re-paging may be performed using an RRC connection release message, and the target cell identified as redirection information (Paragraph [0047])).

	Regarding claim 9, Yang does not teach wherein the identifying is performed at a coordinating gateway node that is a gateway for the second cell to a core network of the second RAT and that is a gateway for the third cell for the first RAT.
	In an analogous art, Kilgour teaches wherein the identifying is performed at a coordinating gateway node that is a gateway for the second cell to a core network of the second RAT and that is a gateway for the third cell for the first RAT (Kilgour - Paragraph [0017], note LTE cell used as a Redirection Gateway, steering a UE from an LTE cell (second cell) to a cell on another RAT (which may be the third cell corresponding to the first RAT), core network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kilgour into Yang for the same reason as claim 1 above.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Yang (Yang - Fig. 1 mobile switching center (MSC, coordinating server) 112; Fig. 7 processor 722, processing system 714 may be applied to an MSC, computer-readable medium 726 connected to processor 722 by bus 724; Paragraph [0021], note radio access network (RAN) can be divided and controlled by a radio network controllers (RNCs), an RNC can be interpreted as an interface to a RAN; Paragraph [0024], note one or more RNCs may be connected to the MSC; Paragraph [0055], note processor 722 is responsible for execution of software stored on the computer-readable medium 726).

	Regarding claim 12, the combination of Yang, Kilgour, and Rao, specifically Yang teaches wherein the coordinating server is a gateway between the plurality of multi-RAT base stations and a plurality of core networks for a plurality of RATs (Yang - Fig. 1, note MSC 112 connected to NodeBs 108 through RNC 106; Paragraph [0024], note MSC 112 is associated with the core network 104; Paragraph [0033], note various RATs such as GSM, TD-SCDMA, and LTE), wherein the plurality of RATs includes at least 3G and 4G (Yang - Paragraph [0036], note 3G and LTE (4G)).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kilgour and Rao as applied to claims 1 and 11 above, and further in view of Yang et al. (US 2013/0028081 A1), hereinafter referred to as Yang(3).

	Regarding claim 19, the combination of Yang, Kilgour, and Rao does not teach wherein the load characteristics include at least one of processor load, baseband load and radio resource load.
	In an analogous art, Yang(3) teaches wherein the load characteristics include at least one of processor load, baseband load and radio resource load (Yang(3) - Paragraph [0043], note indirectly measure loading (for codes/time slots on a limited frequency bandwidth; i.e., radio resources), node-B may include a load factor value in cell selection, redirection, and/or reselection information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang(3) into the combination of Yang, Kilgour, and Rao in order to perform load balancing and reduce call blocking in networks to enhance the user experience (Yang(3) - Paragraphs [0006] and [0008]).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huang et al. (US 2012/0120922 A1) discloses a mobile device querying a server for candidate cell(s) co-located with the serving cell.
	Silk et al. (US 2011/0205979 A1) discloses a database storing information related to coverage areas of co-located base stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461